

117 S1525 IS: Transform, Heal, and Renew by Investing in a Vibrant Economy Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1525IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Markey (for himself, Ms. Warren, Mr. Wyden, Mr. Van Hollen, Mr. Blumenthal, Mrs. Gillibrand, Mr. Sanders, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a Federal agenda to transform, heal, and renew the United States by investing in a vibrant economy, to provide funds to certain Federal investment programs that meet related labor, equity, and environmental standards, and for other purposes.1.Short titleThis Act may be cited as the Transform, Heal, and Renew by Investing in a Vibrant Economy Act or the THRIVE Act.2.Purpose; policy goals; agenda(a)PurposeThe purpose of this Act is to mobilize Federal efforts to respond, in a manner that is bold and holistic, to the urgent concurrent crises of racial injustice, the undermining of Tribal sovereignty, mass unemployment and economic inequality, the Coronavirus Disease 2019 pandemic, and climate change by establishing a national agenda to transform, heal, and renew the United States to create a society that enables and supports—(1)greater racial, Indigenous, gender, environmental, and economic justice;(2)dignified work opportunities;(3)healthy communities;(4)a stable climate; and(5)healthy ecosystems.(b)Policy goalsIt is the policy of the United States—(1)to create and sustain millions of good, safe, family-sustaining jobs with appropriate access to labor organizations;(2)to increase the power of workers to fight inequality in the workplace;(3)to invest in historically underserved and impacted communities, including Black, Tribal, Indigenous, Latinx, Arab, Asian, and Pacific Islander communities, to increase the capacity of those communities to counteract racial, ethnic, gender, and other social and economic injustices;(4)to strengthen and heal the nation-to-nation relationship between the United States and sovereign Indian Tribes;(5)to combat environmental injustice and ensure healthy lives for all people;(6)to avert further climate and environmental catastrophe;(7)to ensure fairness for workers and communities affected by economic transitions; and(8)to reinvest in public sector institutions that enable workers and communities to thrive.(c)Agenda(1)EstablishmentNot later than 120 days after the date of enactment of this Act, the President, in consultation with the Board, shall establish a 10-year plan, to be known as the Agenda to Transform, Heal, and Renew by Investing in a Vibrant Economy, in accordance with which the purpose and policy goals described in subsections (a) and (b), respectively, shall be achieved. (2)SubmissionThe agenda established under paragraph (1) shall be submitted to—(A)the National Economic Council; and(B)the Office of Management and Budget for inclusion in each annual budget request submitted to Congress under section 1105 of title 31, United States Code, during the 10-year period covered by the agenda.3.DefinitionsIn this Act:(1)Administering agencyThe term administering agency means a Federal department or agency with administrative jurisdiction over a qualified investment program.(2)BoardThe term Board means the Transform, Heal, and Renew by Investing in a Vibrant Economy Recovery Board established under section 4(a).(3)Care workerThe term care worker means any individual who provides paid or unpaid child care or dependent adult care, including—(A)a domestic worker;(B)a health care worker;(C)a home health aide; and(D)a nanny.(4)Environmental justice community(A)In generalThe term environmental justice community means a low-income or low-wealth community facing environmental injustice.(B)InclusionsThe term environmental justice community includes any community that, as determined by the Board, in consultation with the White House Environmental Justice Advisory Council and the National Environmental Justice Advisory Council—(i)is located nearest to an existing area of grave environmental pollution and degradation;(ii)bears a burden of negative public health effects of pollution;(iii)includes 1 or more sites of—(I)a facility that is a part of a polluting industry;(II)a waste dump; or(III)a facility for resource extraction;(iv)experiences a high incidence of climate change impacts and extreme weather disasters;(v)has been excluded or harmed by racist or discriminatory policies that have resulted in economic or health disparities;(vi)has a land-based or food subsistence culture that is experiencing ecosystem disruption and devastation;(vii)faces relocation and resettlement resulting from—(I)climate change;(II)impacts to the environment and ecosystems; or(III)impacts associated with economic inequities; or(viii)is an Indigenous community.(5)Equity assessmentThe term equity assessment, with respect to an investment, program, plan, regulation, or operational decision, mean an assessment (which may include the assignment of an equity score)—(A)to evaluate the social, economic, and environmental impacts of the investment, program, plan, regulation, or decision on—(i)impacted communities; and(ii)environmental justice communities; and(B)the goals of which are—(i)to address historic inequality;(ii)to ensure an equitable outcome;(iii)to prevent further concentration of pollution in areas experiencing an already high concentration of a pollutant or other toxic substance; and(iv)to minimize inadvertent disproportionate social, economic, and environmental effects of the investment, program, plan, regulation, or decision.(6)Family-sustaining jobThe term family-sustaining job means an employment opportunity that provides an individual with a wage that is sufficient to cover necessary expenses for the family of the individual, such as food, medical care, child care, housing, and transportation, without requiring reliance by the family on financial assistance from any other source.(7)Federal spending programThe term Federal spending program means any program, project, or other activity—(A)carried out by, or pursuant to a contract with, a Federal department or agency; and(B)for which Federal funds are made available.(8)High-road labor, equity, or environmental conditionThe term high-road labor, equity, or environmental condition means any condition on the provision of Federal funding for a qualified investment program, as established by the President, based on advice of the Board, under section 5(d)(3)(A).(9)Impacted community(A)In generalThe term impacted community means a community that is harmed by environmental, economic, or socioeconomic injustice.(B)InclusionsThe term impacted community includes—(i)an environmental justice community; and(ii)a community that, as determined by the Board, in consultation with the White House Environmental Justice Advisory Council and the National Environmental Justice Advisory Council—(I)has a high concentration of low-income and low-wealth households, including households comprised primarily of members of groups that have historically experienced discrimination on the basis of race, gender, national origin, or ethnicity (including Black, Indigenous, Latinx, Arab, Asian, and Pacific Islander communities); or(II)faces economic transition, deindustrialization, historic underinvestment, and poverty.(10)Implementing entityThe term implementing entity means any public or private entity (including any Federal, Tribal, State, or local agency and any firm, supplier, or subcontractor throughout the supply chain) that carries out a qualified investment program using public support.(11)Indian TribeThe term Indian Tribe means an Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian Tribe pursuant to the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130 et seq.).(12)Indigenous communityThe term Indigenous community means—(A)an Indian Tribe;(B)a Native Hawaiian organization;(C)a State-recognized Indian tribe;(D)any reservation-based, urban Indigenous, or intertribal community, group, organization, or coalition; and(E)an Alaska Native village.(13)Public support(A)In generalThe term public support means any financial or in-kind contribution provided by the President under section 5 for the administration, development, or implementation of a qualified investment program carried out under this Act.(B)InclusionsThe term public support includes—(i)technical support;(ii)grants;(iii)loans;(iv)investments; and(v)equity stakes.(14)Qualified investment programThe term qualified investment program means any Federal spending program certified by the President pursuant to section 5(c).(15)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.4.THRIVE Recovery Board(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the President shall establish an advisory board, to be known as the Transform, Heal, and Renew by Investing in a Vibrant Economy Recovery Board, to advise the President and the heads of appropriate Federal departments and agencies regarding the implementation of this Act.(b)Membership(1)CompositionThe Board shall be composed of 20 members who, as determined by the President—(A)provide diverse and fair representation from—(i)impacted communities;(ii)allies identified by impacted communities;(iii)Indigenous communities; and(iv)labor organizations; and(B)are qualified, through education, training, and experience, to evaluate information relating to matters referred to the Board.(2)Appointment(A)In generalThe members of the Board shall be appointed by the President from among individuals recommended by interested individuals and entities.(B)ProhibitionA member of the Board may not be an employee or former employee of the Federal Government.(3)Term; vacancies(A)TermA member of the Board—(i)shall be appointed to serve the Board for an initial term of 3 years; and(ii)may be reappointed to serve not more than 1 additional term of not longer than 3 years.(B)VacanciesA vacancy on the Board—(i)shall not affect the powers of the Board; and(ii)shall be filled in the same manner as the original appointment was made.(4)ChairpersonThe Board shall select a chairperson from among the members of the Board.(5)Initial meetingNot later than 14 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.(6)MeetingsThe Board shall meet at the call of the chairperson.(7)QuorumA majority of members of the Board shall constitute a quorum, but a lesser number of members may hold hearings.(8)Treatment and compensationA member of the Board shall be—(A)a full-time employee of the Board; and(B)compensated at such rate as the President may establish, not to exceed the maximum amount of compensation payable to a member of the Senior Executive Service under section 5382(b) of title 5, United States Code.(c)Duties(1)Proposed criteria(A)Precertification and investment requirementsNot later than 120 days after the date of enactment of this Act, the Board shall develop and submit to the President proposed criteria for—(i)precertification of existing Federal spending programs under section 5(c)(1)(A); and(ii)certification of existing and new Federal spending programs as qualified investment programs with respect to required investments, in accordance with section 5(d)(2).(B)High-road labor, equity, and environmental conditions(i)In generalNot later than 180 days after the date of enactment of this Act, the Board shall develop and submit to the President proposed criteria for certification of existing and new Federal spending programs as qualified investment programs with respect to high-road labor, equity, and environmental conditions, in accordance with section 5(d)(3)(A).(ii)Public participationIn developing the proposed criteria relating to high-road labor, equity, and environmental conditions under clause (i), the Board shall—(I)make the proposed criteria available for public comment; and(II)host public hearings and other direct engagement opportunities for impacted communities and Indigenous communities.(iii)PublicationNot later than 190 days after the date of enactment of this Act, the President shall publish in the Federal Register the proposed criteria developed by the Board under clause (i).(2)Study(A)In generalNot less frequently than annually, the Board shall conduct a study of all matters relating to qualified investment programs.(B)InclusionsThe study conducted by the Board under subparagraph (A) shall include an evaluation of—(i)any legislative or administrative actions (including with respect to investment requirements and other criteria under section 5(d)) carried out under this Act during the period covered by the study;(ii)the degree to which qualified investment programs have contributed to achieving the policy goals described in section 2(b);(iii)the effectiveness of the criteria relating to investment requirements established under section 5(d)(2) in achieving those policy goals; and(iv)practicable modifications to those requirements to better achieve those goals.(3)RecommendationsThe Board shall develop recommendations regarding—(A)the method by which the President can effectuate the Agenda to Transform, Heal, and Renew by Investing in a Vibrant Economy established under section 2(c)(1) pursuant to the annual budget request submitted to Congress under section 1105 of title 31, United States Code;(B)the means by which Federal spending programs may be certified under section 5(d) as qualified investment programs to receive public support under this Act;(C)legislative and administrative actions (including with respect to investment requirements and other criteria) to best achieve the purpose and policy goals described in section 2;(D)the effectiveness of the criteria relating to investment requirements established under section 5(d)(2) in achieving those policy goals; and(E)modifications to those criteria, if any.(4)Reports(A)Study and recommendations(i)In generalNot less frequently than annually, the Board shall submit to the President and Congress a report that contains—(I)a detailed statement of the findings and conclusions of the Board under paragraph (2); and(II)the recommendations of the Board under paragraph (3).(ii)PublicationThe President shall publish each report submitted by the Board under clause (i) in the Federal Register.(B)High-road labor, equity, and environmental conditions(i)In generalNot less frequently than once every 2 years, the Board shall submit to the President and Congress a report assessing—(I)the degree of compliance by implementing entities with applicable high-road labor, equity, and environmental conditions; and(II)the relative efficacy of enforcement by administering agencies of those high-road labor, equity, and environmental conditions.(ii)Community impact assessmentsThe Board shall conduct regular regional community impact assessments to gather information for each report submitted under clause (i).(d)Powers(1)HearingsThe Board may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Board considers to be advisable to carry out this Act.(2)Information from agencies(A)In generalThe Board may secure directly from a Federal department or agency such information as the Board considers to be necessary to carry out this Act.(B)Provision of informationOn request of the chairperson of the Board, the head of a Federal department or agency shall provide any requested information to the Board.(3)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.(4)GiftsThe Board may accept, use, and dispose of gifts or donations of services or property.(e)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board.5.Transform, Heal, and Renew by Investing in a Vibrant Economy (THRIVE) qualified investment programs(a)Establishment(1)In generalThe President shall establish and carry out a program under which the President shall provide public support in accordance with this Act to implementing entities to carry out 1 or more qualified investment programs certified by the President, in consultation with the Board, under subsection (d).(2)Condition of receiptAs a condition of receiving public support under this section, an implementing entity shall agree to carry out each applicable qualified investment program—(A)pursuant to a contract or agreement with the administering agency; and(B)subject to oversight by—(i)the administering agency; and(ii)the President, in consultation with the Board.(3)Authorization of appropriationsThere are authorized to be appropriated to the President to carry out the program under this section such sums as are necessary, but not less than $1,000,000,000,000, for each of fiscal years 2022 through 2032.(b)TargetsIn selecting implementing entities to receive public support under this section, the President shall ensure that, in the aggregate, the qualified investment programs funded under this section will enable—(1)the creation and support of not fewer than 15,500,000 family-sustaining jobs;(2)the achievement of—(A)full employment; and(B)economic security for all individuals;(3)the meaningful and measurable counteraction of racial, ethnic, Indigenous, gender, and other social, economic, and environmental injustices;(4)by not later than December 31, 2025, 100 percent of all newly constructed buildings in the United States (including territories) to be zero-emission buildings;(5)a rapid transition to ensure—(A)100 percent of all new vehicles purchased in the United States (including territories) are zero-emission vehicles; and(B)the deployment of a nationwide network of zero-emission vehicle infrastructure;(6)by not later than December 31, 2030, the majority of the population of the United States (including territories) to reside within walking distance of frequent, high-quality, affordable, clean energy-powered or zero-emission public transit and bikeable and walkable transportation infrastructure to reduce emissions from the transportation sector;(7)by not later than December 31, 2035, the achievement of 100-percent clean energy generation throughout the United States (including territories), with priority given to deployment of renewable energy; and(8)by not later than December 31, 2035, the conversion of all school buses in operation in the United States as of that date (including diesel school buses) to zero-emission school buses.(c)Certification of Federal spending programs as qualified investment programs(1)Process(A)Regular certification(i)In generalThe President shall establish a process under which the President, in consultation with the Board, may certify, in accordance with this section, an existing or new Federal spending program that is the subject of a nomination under paragraph (2) as a qualified investment program.(ii)PrecertificationThe process under clause (i) shall include a process for precertification by the President of existing Federal spending programs as qualified investment programs, if the President determines that the existing Federal spending programs are consistent with the policy goals described in section 2(b).(B)Expedited process for interim certification(i)In generalNot later than 60 days after the date of enactment of this Act, the President, in coordination with the Director of the Office of Management and Budget, the Chairperson of the Council on Environmental Quality, and the White House Domestic Climate Advisor, shall establish an expedited process to provide interim certification of appropriate existing Federal spending programs as qualified investment programs for receipt of public support under this section to enable the rapid disbursal of funds urgently needed for economic recovery.(ii)InclusionThe expedited process established under clause (i) shall include an expedited process for nomination by interested Federal departments and agencies, Indian Tribes, stakeholders, and members of the public of existing Federal spending programs for interim certification under this subparagraph.(iii)Use of criteriaThe criteria described in subsection (d) shall apply to the expedited process established under clause (i).(2)Nominations(A)In generalNot later than 240 days after the date of enactment of this Act, any interested Federal department or agency, Indian Tribe, stakeholder, or member of the public may submit to the President and the Board a nomination of an existing or new Federal spending program for certification as a qualified investment program under this subsection.(B)EffectThe President may not certify a Federal spending program as a qualified investment program under this subsection unless the Federal spending program is the subject of a nomination submitted under subparagraph (A).(3)Certification(A)In generalNot later than 300 days after the date of enactment of this Act, for each Federal spending program nominated under paragraph (2), the President, in consultation with the Board, shall—(i)determine whether the Federal spending program—(I)achieves compliance with the applicable criteria described in subsection (d); and(II)includes or establishes an environmental justice screening in accordance with subparagraph (B), for the purpose of preventing projects from concentrating pollution and disproportionate health and economic burdens on impacted communities; and(ii)on making a positive determination under each of subclauses (I) and (II) of clause (i)—(I)approve the nomination of the Federal spending program under paragraph (2); and(II)certify the Federal spending program as a qualified investment program for purposes of this Act.(B)Environmental justice screeningAn environmental justice screening under subparagraph (A)(i)(II) shall include an evaluation, over the lifecycle of the applicable Federal spending program, of—(i)lifecycle greenhouse gas emissions under the Federal spending program, including direct, indirect, and supply chain emissions, taking into consideration materials and operations;(ii)the cumulative toxic pollution emitted under the Federal spending program;(iii)resource depletion caused by the Federal spending program;(iv)the biodiversity and climate change impacts of the Federal spending program; and(v)the lifecycle social and cultural impacts of the Federal spending program.(C)PublicationEach determination of the President under subparagraph (A) relating to a Federal spending program shall be published in the Federal Register, together with the rationale of the President and the Board for approving or disapproving the nomination of the Federal spending program.(4)Distribution of fundingThe President shall distribute to implementing entities the amounts made available to carry out this section, on an equitable basis pursuant to paragraph (5)—(A)as soon as practicable for each qualified investment program for which an interim certification is provided under the expedited process under paragraph (1)(B); and(B)by not later than 1 year after the date of enactment of this Act for each qualified investment program certified under paragraph (3).(5)Equitable allocation of fundsIn distributing amounts under paragraph (4), the President, in consultation with the Board, shall collaborate with the head of each administering agency to ensure that—(A)of the total amount of public support provided under this Act for qualified investment programs under the jurisdiction of the administering agency, not less than 50 percent shall be invested in impacted communities in a meaningful and measurable manner, subject to the condition that the public support shall be distributed—(i)proportionately, and with priority given to communities that have been disenfranchised from generational wealth—(I)to repair past harm; and(II)to advance equity; and(ii)based on a mandatory equity assessment—(I)to identify potential disproportionate impacts; and(II)to support more equitable outcomes of—(aa)investments; and(bb)programs, plans, regulations, and operational decisions;(B)the public support provided to the administering agency under this Act shall be equitably distributed across all States, based on population size and poverty level, subject to the condition that the shares of funding for each of the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, and any other territory or possession of the United States shall be—(i)not less than proportional to the population of that jurisdiction; and(ii)responsive to the unique and specific challenges faced by the residents of those jurisdictions; and(C)Tribal, State, and local units of government shall be adequately funded to develop, administer, service, support, and monitor qualified investment programs, as applicable, to ensure that no unfunded mandate is imposed on those governments.(d)Criteria(1)EstablishmentThe President shall establish such criteria as the President determines to be appropriate, in accordance with paragraphs (2) through (4) and taking into consideration the proposed criteria developed by the Board under section 4(c)(1), for—(A)the precertification of existing Federal spending programs under subsection (c)(1)(A)(ii); and(B)the certification of new Federal spending programs and existing Federal spending programs that receive precertification under subsection (c)(1)(A)(ii) as qualified investment programs under subsection (c)(3), if the Federal spending programs—(i)are consistent with the policy goals described in section 2(b); and(ii)achieve compliance with, as applicable—(I)the investment requirements described in paragraph (2);(II)the high-road labor, equity, and environmental conditions described in paragraph (3); and(III)the prohibitions described in paragraph (4).(2)Investment requirementsTo be eligible for certification as a qualified investment program under subsection (c), a Federal spending program shall invest in 1 or more of the following:(A)InfrastructureUpgrades to inadequate infrastructure and infrastructure operations to expand access to—(i)pollution-free, renewable, and affordable energy, including wind and solar energy;(ii)transportation;(iii)high-speed broadband internet; or(iv)drinking water and wastewater, particularly for public systems.(B)Social infrastructureSupport of care workers and social infrastructure, by—(i)rebuilding vital public services;(ii)strengthening social infrastructure to address, mitigate, and adapt to crises; or(iii)expanding the low-carbon public health care infrastructure of the United States, including through investment in—(I)hospitals;(II)public or Tribal schools;(III)child care;(IV)home care or elder care;(V)mental health care;(VI)care workers;(VII)expanding access to quality, secure, affordable health care and homes; or(VIII)increasing jobs, employment protection, wages, and benefits for historically underpaid, unpaid, and undervalued care workers.(C)HousingExpanded access to housing, without displacing existing residents or community-serving entities, by—(i)investing in housing by modernizing and retrofitting homes, schools, offices, industrial buildings, and apartment buildings, including tenant-owned and community-owned properties—(I)to decrease pollution; and(II)to maintain affordability by decreasing costs to low-income communities and Indigenous communities;(ii)ensuring an increase in accessible units for individuals with disabilities and chronic illnesses; or(iii)mitigating and adapting to extreme weather impacts.(D)EcosystemsSupporting ecosystems, by—(i)protecting and restoring biodiversity or natural habitat, including wetlands, forests, prairies, deserts, aquifers, groundwater, public land, and Indian land;(ii)remediating pollution in impacted communities, including—(I)Superfund sites on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of that Act (42 U.S.C. 9605(a)(8)(B));(II)brownfield sites (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)); and(III)abandoned fossil fuel infrastructure; or(iii)ensuring sustainable resource use.(E)AgricultureSupporting agriculture, by—(i)creating opportunities for family, Indigenous, and Black farmers and ranchers, rural communities, and urban agriculture, including by disentangling the hyperconsolidated food supply chain;(ii)supporting agroecology;(iii)supporting regenerative agriculture; or(iv)investing in local and regional food systems that support farmers, agricultural workers, healthy soil, and climate resilience.(F)IndustryDeveloping and transforming the industrial base of the United States, while creating high-skill, high-wage manufacturing jobs and nonextractive, nature-based jobs and opportunities for locally and Tribally owned businesses throughout the United States, including by—(i)expanding manufacturing of clean technologies;(ii)reducing industrial pollution; and(iii)prioritizing domestic production for an investment described in clause (i) or (ii).(3)High-road labor, equity, and environmental conditions(A)ConditionsTo be eligible for certification as a qualified investment program under subsection (c), a Federal spending program shall achieve compliance with, as applicable, the following high-road labor, equity, and environmental conditions:(i)Empowering workers against inequalityIncrease the power of workers to oppose inequality by—(I)ensuring that no investment made under the Federal spending program degrades the quality of jobs or obstructs the right of workers—(aa)to form or join a labor organization;(bb)to bargain collectively over terms and conditions of employment; or(cc)to engage in other concerted activities for mutual aid or protection;(II)creating quality jobs that provide—(aa)family-sustaining job benefits and wages equal to not less than the greater of—(AA)$15 per hour; and(BB)the prevailing wage for jobs of a similar nature;(bb)the right of workers to form or join a labor organization and engage in collective bargaining, free of harassment and intimidation;(cc)child care support;(dd)not fewer than 84 days per calendar year of paid family leave;(ee)not fewer than 14 days per calendar year of paid sick leave;(ff)not fewer than 14 days per calendar year of paid vacation;(gg)robust worker safety standards; and(hh)the right of workers to not be disciplined or discharged except for just cause;(III)including all affected care workers and agricultural workers in worker protections and investments under the Federal spending program;(IV)advancing principles and policies that ensure or support—(aa)more effective and timely remedies in cases in which employers interfere with the rights of workers;(bb)expanded freedom for workers to organize without employer interference;(cc)requiring employers to submit to interest arbitration for purposes of establishing an initial collective bargaining agreement following the initial certification or recognition of a collective bargaining representative in any case in which, after a reasonable period, collective bargaining fails to produce an initial collective bargaining agreement;(dd)allowing collective bargaining agreements covering private-sector workers to include agency shop agreements, subject to the condition that those agreements shall be valid and enforceable, notwithstanding—(AA)section 14(b) of the National Labor Relations Act (29 U.S.C. 164(b)); or(BB)any applicable State or territorial law;(ee)protecting strikes and other concerted worker activities, including by prohibiting permanent replacement of striking workers; and(ff)expansion of organizing and bargaining rights for workers;(V)with respect to the engagement of employers by the Federal spending program—(aa)avoiding the use of any employer that—(AA)misclassifies employees as independent contractors; or(BB)seeks to use a corporate structure to hinder collective bargaining on a companywide, regional, or national basis; and(bb)giving preference to the use of any employer that recognizes, and agrees to collectively bargain with, any labor organization that obtains written authorization from a majority of employees in any appropriate bargaining unit stating that the employees wish to be represented by the labor organization;(VI)using project labor agreements or community workforce agreements, where appropriate;(VII)supporting domestic job creation by applying and fortifying domestic content standards, such as the standards under chapter 83 of title 41, United States Code (formerly known as the Buy American Act), including among contractors and subcontractors of a primary employer;(VIII)creating pathways of opportunity, particularly for priority groups described in subparagraph (B), including by supporting—(aa)community benefits agreements;(bb)local hire standards;(cc)high-road training partnerships; and(dd)access to registered apprenticeship and preapprenticeship programs in communities of all sizes across the United States; and(IX)where appropriate, using the rescission of a contract under the Federal spending program as an enforcement mechanism in any case in which an employer engaged by the Federal spending program has violated—(aa)a provision of an applicable contract; or(bb)a Federal labor or employment law (including regulations).(ii)Historically underserved and impacted communitiesInvest in historically underserved communities and impacted communities, to increase the power of those communities and counteract racial, ethnic, gender, and other social and economic injustices by—(I)ensuring no investment made under the Federal spending program—(aa)damages such a community; or(bb)reduces the ability of residents, businesses, and institutions of the community to live and operate with equity and dignity;(II)ensuring that those communities have—(aa)the ability to democratically plan, implement, and administer projects under the Federal spending program, where applicable, including through partnership with, and oversight by, community residents, scholars, and community-based organizations; and(bb)meaningful involvement in the implementation and governance of proposed activities under the Federal spending program;(III)including a mandatory equity assessment to identify potential disproportionate impacts and support more-equitable outcomes of investments, programs, plans, regulations, and operational decisions;(IV)addressing historic discriminatory practices in hiring, investment, and procurement by prioritizing local and equitable hiring and contracting that creates opportunities for priority groups described in subparagraph (B), including a requirement to hire and contract with members of those priority groups at a rate that is not less than twice the average rate reflected in the industry standard of that hiring;(V)including specific fair hire provisions, including those similar to Ban the Box provisions, that support traditionally marginalized workers;(VI)increasing equitable public education opportunities by including career and technical education pathways that prepare youth (especially youth who are members of historically marginalized communities or impacted communities) for high-quality jobs, including access to quality workforce training and registered apprenticeships;(VII)(aa)ensuring that any investment made under the Federal spending program to upgrade a building does not displace any existing resident or community-serving entity occupying the building; and(bb)investing in the creation of new low- or zero-emission public housing and affordable housing, including through community land trusts; (VIII)centering and uplifting historically underserved communities, impacted communities, and workers located in rural areas, including by developing provisions—(aa)to improve the status of impacted agricultural producers and workers; and(bb)for Federal spending programs carried out by the Department of Agriculture, to end the systematic mistreatment of those producers and workers by the Department;(IX)directing funds to support, create, and provide debt relief, where appropriate, to community-owned and operated organizations, including—(aa)electric cooperatives;(bb)worker-owned cooperatives engaging in sustainability initiatives;(cc)community land trusts; and(dd)publicly owned or community-owned entities, including—(AA)not-for-profit public power utilities;(BB)not-for-profit public water utilities; and(CC)tribally owned or operated utilities; and(X)directing funds to support and diversify local economies and create opportunities for entrepreneurship.(iii)Indian Tribes and indigenous communitiesHeal and reinforce the nation-to-nation relationship between the United States and Indian Tribes by—(I)carrying out the responsibilities of the administering agency described in section 6(b);(II)preserving and protecting sacred and cultural sites of significance to Indian Tribes and Indigenous communities in carrying out the Federal spending program;(III)providing significantly expanded funding to Indian Tribes and Indigenous communities for recovery and relief with respect to establishing sustainable economies and jobs based on the principle known as Indigenous Just Transition;(IV)prioritizing investments in Tribal and local community-based projects that contribute to—(aa)improved infrastructure, health care, clean water, and sanitation;(bb)food sovereignty and agroecological farming;(cc)housing, with significantly expanded investments in local and community-based housing; and(dd)renewable energy;(V)providing equitable funding for environmental and ecosystems management, clean-up, and remediation of contaminated and hazardous sites on and near Indian land, including Federal and State land located near Indian land or Indigenous communities;(VI)addressing Tribal housing needs by—(aa)significantly expanding funding to meet housing and community development needs on Indian land, including needs relating to health, water, and sanitation;(bb)advancing the goals of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and(cc)allowing for innovative and alternative community-based housing programs based on traditional Indigenous design, the use of local natural materials, and localized training and employment; and(VII)adequately and equitably addressing violence against Indigenous women, Indigenous trans women and femmes, and Indigenous children, in a manner that is inclusive of the inherent authority of Indian Tribes with respect to that violence.(iv)Environmental justiceCombat environmental injustice and ensure healthy lives for all individuals by—(I)promoting and including meaningful involvement by impacted communities, particularly the most vulnerable environmental justice communities, in the implementation and governance of proposed programs and expenditures in a manner that aligns and is consistent with the principles entitled Jemez Principles for Democratic Organizing and dated December 1996;(II)holding polluting corporations accountable by establishing penalties and liabilities for historic, persistent, and concentrated pollution in environmental justice communities in a manner that ensures that the costs of those penalties and liabilities are not passed through to ratepayers, consumers, or workers;(III)prioritizing investment in remediation of polluted sites located in environmental justice communities, including—(aa)Superfund sites on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of that Act (42 U.S.C. 9605(a)(8)(B));(bb)brownfield sites (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601));(cc)abandoned mines and factories; and(dd)retired fossil fuel, defense, and nuclear energy sites;(IV)reducing toxic pollution at the source and fortifying the regulation and accounting of the cumulative health impacts of toxic pollution;(V)developing provisions to increase equitable access to public health resources in historically underserved communities (including rural communities) and impacted communities; and(VI)recognizing the disproportionate burden of health impacts in historically underserved communities (including rural communities) and impacted communities and the historic disinvestment in public health resources, including public hospitals, mental health services, care worker services, and other facilities and services in those communities.(v)Climate and environmentAvert additional climate and environmental catastrophe by—(I)ensuring that the Federal spending program supports the emissions reductions necessary—(aa)to maintain an increase in global temperature due to global warming of less than 1.5 degrees Celsius; and(bb)to achieve the targets described in subsection (b);(II)ensuring that the Federal spending program will not expand—(aa)the extraction, processing, or use of fossil fuels or uranium at any level of the supply chain;(bb)the use of emissions offsets;(cc)geoengineering; or(dd)the use of any other energy source that would not pass the environmental justice screening described in subsection (c)(3)(B);(III)investing in—(aa)the protection of ecosystems and biodiversity; and(bb)the sustainable use of natural resources;(IV)requiring the use of climate-resilient designs for infrastructure and low-emissions operations, as applicable;(V)requiring that materials shall be produced with high standards for environmental sustainability, including—(aa)technologically feasible limits on embodied greenhouse gas emissions;(bb)restrictions on toxic pollution; and(cc)requirements for sustainable resource use and the protection of ecosystems and biodiversity;(VI)requiring that materials and appliances meet high environmental performance standards, including standards relating to energy efficiency and climate resilience;(VII)ensuring that environmental standards apply across the international supply chain; and(VIII)supporting public and community-based services and actions for increased mitigation of, and adaptation to, the impacts of climate change, particularly in communities vulnerable to climate impacts, including flooding, storms, fires, sea-level rise, extreme heat or cold, and other impacts.(vi)Fairness during economic transitionEnsure fairness for workers and communities affected by economic transitions by directing funding and support—(I)to displaced workers, including by providing—(aa)wage and benefit replacement for a period of not less than 5 years;(bb)housing assistance;(cc)fully funded pensions;(dd)support for crisis, trauma, and early retirement;(ee)skills training;(ff)education; and(gg)equitable job placement;(II)to cover local budget shortfalls due to the closure of facilities or a decline in economic activity;(III)to economic development and diversification in communities affected by economic transitions, including to address historic injustices, as determined by community- and worker-led planning processes;(IV)to ensure adequate physical and social infrastructure and services in economically transitioning communities, including—(aa)public health services;(bb)social services;(cc)child care and dependent adult care; and(dd)broadband internet investment; and(V)to the reorganization, conversion, reclamation, and remediation of closed and abandoned facilities and sites.(vii)Public institutionsReinvest in public institutions that enable all communities and workers to thrive by—(I)preventing privatization of—(aa)any public land, water, or natural resource; or(bb)existing public sector jobs;(II)prioritizing public educational institutions as centers of innovation and pathways to green collar jobs through investments in vocational and technical education in public schools, trade schools, and community colleges that connect to labor organization apprenticeship and other high-road jobs;(III)directing funding to support and expand public health care systems, public education, and other public services at the State and local levels to address the health, environmental, and socioeconomic impacts of climate crises, especially in impacted communities, including by supporting—(aa)climate mitigation efforts and resilience; and(bb)access to nature; and(IV)directing funding to institutional reforms that reorganize the process of Federal decisionmaking regarding the allocation of funds to make government investments more coordinated, effective, accountable to impacted communities, and appropriate to respond to the full scale of the major challenges expected to occur during the period of calendar years 2022 through 2032.(viii)THRIVE resolutionCompliance with, as applicable—(I)the labor, equity, and environmental provisions described in Senate Resolution 43, 117th Congress, introduced on February 8, 2021; and(II)such additional, specific labor, equity, and environmental conditions as are required to make the resolution described in subclause (I) operable, as determined by the President, based on the advice of the Board under section 4(c)(1)(B).(B)Priority groupsA priority group referred to in subparagraph (A) is any group comprised of low-income and low-wealth individuals, subject to the condition that highest priority shall be given to a group comprised of low-income and low-wealth individuals who have been excluded from economic opportunities, including individuals who are—(i)members of impacted communities;(ii)members of any other groups that have historically experienced discrimination on the basis of race, gender, national origin, or ethnicity (including Black, Indigenous, Latinx, Arab, Asian, and Pacific Islander communities);(iii)immigrants to the United States (regardless of immigration status);(iv)formerly incarcerated individuals;(v)women;(vi)LGBTQIAP+ individuals;(vii)individuals with disabilities or chronic illness;(viii)young or elderly;(ix)young adults exiting the foster care system; and(x)unhoused individuals.(4)ProhibitionsTo be eligible for certification as a qualified investment program under subsection (c), a Federal spending program shall not—(A)exacerbate any racial, Indigenous, gender, or income disparity;(B)privatize any public infrastructure, service, land, water, or natural resource;(C)violate human rights;(D)destroy any ecosystem;(E)decrease labor organization density or membership;(F)in any investment made under the Federal spending program to upgrade a building, displace any resident or community-serving entity occupying the building; or(G)invest or participate in the use of emissions offset or geoengineering programs.(e)Monitoring(1)In generalThe President, in consultation with the Board, shall monitor qualified investment programs that receive public support under this section to ensure that each qualified investment program—(A)contributes to the policy goals described in section 2(b); and(B)continues to achieve compliance with all applicable high-road labor, equity, and environmental conditions under subsection (d)(3).(2)RevocationThe President shall revoke any public support provided under this section for a qualified investment program if the President determines that the qualified investment program—(A)fails to achieve compliance with subparagraph (A) or (B) of paragraph (1); or(B)displaces workers or depresses wages or benefits due to increased costs associated with participating in the public support program under this section.6.Tribal sovereignty(a)RecognitionCongress recognizes that—(1)the authority, obligations, and fiduciary trust responsibilities of United States to provide programs and services to Indians Tribes and individual Indians have been established in—(A)Acts of Congress;(B)treaties; and(C)jurisprudence; and(2)the United States and Indian Tribes have a unique legal and political relationship.(b)Responsibilities of administering agenciesThe head of each administering agency shall, in any relevant agency actions—(1)establish, by regulation, a special initiative that reflects and supports the relationship between the United States and Indian Tribes described in subsection (a)(2);(2)confirm that each Indian Tribe may exercise full and inherent civil regulatory and adjudicatory authority over all land and resources within the exterior boundaries of the reservation or other land subject to the jurisdiction of the Indian Tribe;(3)establish, by regulation, standards and procedural requirements—(A)to secure free, prior, and informed consent of Indian Tribes—(i)to agency actions that affect Indian land, water, livelihoods, and culture (including off-reservation treaty-reserved rights to hunting, fishing, gathering, and protection of, and access to, sacred sites); and(ii)on an ongoing basis, to any measure or other action carried out by the administering agency under this Act; and(B)to include consideration of the tangible and intangible cultural heritage, intellectual property, and traditional Indigenous knowledge of Indian Tribes and Indigenous communities in agency actions and programs;(4)take into consideration the provisions and standards contained in the United Nations Declaration on the Rights of Indigenous Peoples, dated September 13, 2007, without qualification;(5)(A)strengthen and support Tribal sovereignty by ensuring that all treaties and agreements with Indian Tribes and members of Indian Tribes and Indigenous communities are observed and respected in their entirety; and(B)protect and enforce that sovereignty by taking effective measures to extend the fiduciary trust responsibilities of the United States to Indian Tribes to— (i)environmental, socioeconomic, health, education, and agricultural issues; and(ii)trade issues between and among Indigenous communities, the United States, Canada, and Mexico; and(6)ensure that the standards, processes, and criteria for qualified investment programs of the administering agency, and the allocation of funds under those qualified investment programs, shall incur obligations relating to a mandatory set-aside of investments and funding for Indian Tribes and Indigenous communities.7.Agency enforcement; GAO report(a)Agency enforcementNot later than 2 years after the date on which public support is initially provided to an administering agency under this Act, the head of the administering agency shall promulgate regulations, in consultation with the Board, to ensure that each qualified investment program of the administering agency achieves compliance with applicable high-road labor, equity, and environmental conditions, in accordance with existing authorities, by—(1)including in any contract with an implementing entity those high-road labor, equity, and environmental conditions;(2)ensuring that public implementing entities receive funding to adequately ensure compliance with applicable implementation, monitoring, compliance, and enforcement requirements in a manner that avoids establishing any unfunded mandate for a Tribal, State, or local government agency;(3)certifying, on an annual basis, that all implementing entities throughout the supply chain that benefit from support under the qualified investment program achieve compliance with all applicable high-road labor, equity, and environmental conditions;(4)issuing a warning and directives for corrective action relating to instances of noncompliance with applicable high-road labor, equity, and environmental conditions;(5)establishing a process for implementing entities to appeal the classification of an action as noncompliant with an applicable high-road labor, equity, or environmental condition; and(6)revoking public support from any implementing entity that fails to rectify an instance of noncompliance with a high-road labor, equity, or environmental condition, as applicable—(A)for a major instance of noncompliance, by the date that is 60 days after the date of receipt of a warning relating to that instance under paragraph (4); or(B)for a minor instance of noncompliance, by such deadline as the head of the administering agency, in consultation with the Board, may establish.(b)GAO reportNot less frequently than once every 3 years, the Comptroller General of the United States shall prepare and publish a report assessing—(1)the degree of compliance by implementing entities with high-road labor, equity, and environmental conditions; and(2)the relative efficacy of enforcement by administering agencies of those high-road labor, equity, and environmental conditions. 